Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted 4/5/2022.
Applicant canceled claims 4, 6, 19, 26, and 28.  Applicant further amended claims 1, 7-9, 11-13, 15, 16, 26, and 28.  Claims 1-3, 5, 7-18, 20, 22-26, and 28 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-18, 20, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (Pub. No. 2016/0307249) in view of Radocchia (Pub. No. 2016/0358184) in view of Lau (US 7212829) and further in view of Kontilai (Pub. No. 2015/0269682).
With respect to claim 1: Ku discloses a computer-implemented physical system for providing a digital sneaker experience of aspects of a sneaker community (See at least Paragraph 0003: “One or more embodiments relate generally to commerce within a social networking system.  More specifically, one or more embodiments relate to managing commerce-related electronic messages between users of a social networking system.”  See also Paragraph 0030: “For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.”  Examiner submits “various types of goods” include sneaker products.), the system comprising:
	one or more sneaker products … one or more databases configured to store data of one or more sneaker products (See at least Paragraph 0085: “In one or more embodiments, the data storage 214 stores the structured data as node and edge information.  For example, the data storage 214 may store nodes and edges in a social graph, where each edge connects two nodes, and one node can be connected via edges to one or more additional nodes.”  See also Paragraph 0088: “Additionally or alternatively, a node may also include a plurality of product nodes.  Each product node may correspond to a particular product or a group of products.  A product node can include any suitable information associated with a product, and in some embodiments the data storage 214 can include social media post data 216 as part of a product node.  For example, a product node can include a name of a product, a description of the product, an identification of one or more advertisers that provide the product, specifications for the product, price information for the product, images of the product, videos of the product, an identification of users that own or use the product, an identification of users that want the product, an identification of users that “like” the product, an identification of users that have otherwise expressed interest in or interacted with the product, a URL address for a web site associated with the product, a product category associated with the product, an identification of one or more related products, one or more recommendations or reviews of the product, one or more ratings of the product, options (e.g., size options, color options, shipping options, purchase options) for the product, a manufacturer of the product, or any other information associated with the product.”  See also Paragraph 0202: “In particular embodiments, social-networking system 802 may include one or more user-profile stores for storing user profiles.  A user profile may include….  Interest information may include interests related to one or more categories.  Categories may be general or specific.  As an example and not by way of limitation, if a user “likes” an article about a brand of shoes the category may be the brand, or the general category of “shoes” and “clothing.””  Examiner reiterates goods and products disclosed in Ku include sneaker products.);
	a server, comprising: at least one memory configured to store computer-executable instructions comprising… (See at least Paragraph 0040: “In addition, and as shown in FIG. 1, the system 100 can include the social networking system 104.  One or more computing devices executing instructions to perform the processes and provide the features disclosed herein may implement the social networking system 104.  For example, one or more server devices may implement and/or provide features associated with the social networking system 104.”  See also Paragraph 0165: “In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).”);  
	at least one processor configured to execute the computer-executable instructions to provide the sneaker digital experience (See at least Paragraph 0165: “In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”);
	sneaker-product-display functionality that includes instructions for providing information about the one or more sneaker products to a user of the community (See at least Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users).  Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  See also Paragraph 0117: “In FIG. 4A, the embodiment illustrated includes the social media post 408 that is composed by a product seller (i.e., “John Smith” is the product seller) advertising a product for sale within the potential product buyer's newsfeed 406.  After the product seller composes and submits the social media post 408 to the social networking system 104, the GUI manager 202 (e.g., as instructed by the social networking system 104) can display the social media post 408 within the potential product buyer's newsfeed 406.”  See also Paragraph 0119: “The social media post 408 can also include information related to a product being sold by the seller.  For example, as shown in FIG. 4A, the social media post 408 may include a product description 412 as well as a product media 414 (e.g., a product image).  In one or more embodiments, the product description 412 and the product media 414 can be composed and/or provided by the product seller to the social networking system 104.  In some embodiments, the product media 414 is a digital photograph of the product.  In additional or alternative embodiments, the product media 414 can be a digital video, a hyperlink to a webpage dedicated to the product, a sound file, or any other type of media.  In an embodiment, the product media 414 can be selectable, such that in response to a detected interaction with the product media 414, the GUI manager 202 can provide an enlarged view of the product media 414, a separate graphical user interface dedicated to the product media 414, etc.”  Examiner reiterates goods and products disclosed in Ku include sneaker products.);
	sneaker-product-purchase functionality that includes instructions for enabling the user to purchase at least one of the one or more sneaker products (See at least Paragraph 0120: “Furthermore, the social media post 408 can include one or more selectable input controls.  For example, as shown in FIG. 4A, the social media post 408 can include a purchase control 416 (i.e., a “Buy This” button), and a message control 418 (i.e., a “Message Me” button).  In one or more embodiments, upon a detected interaction with the purchase control 416, the messaging manager 106 can initialize one or more functions of the payment manager 212 in order to facilitate the purchase transaction.  For instance, in response to a detected interaction with the purchase control 416, the payment manager 212 can provide one or more payment controls to the social networking application 112 such that a product purchaser can provide credit card details, checking account details, shipping details, etc.  The payment manager 212 can then initiate a payment (e.g., through a payment network) to the seller or a deposit into an escrow account corresponding to the purchase.”  Examiner reiterates goods and products disclosed in Ku include sneaker products.).
	Ku does not explicitly teach the remaining limitations.  However, Radocchia discloses at least one authentication tag physically attached to the one or more sneaker products (See at least Paragraph 0017: “The system includes wireless tamperproof tags coupled to things and an open registry database where a chain of ownership of the things is able to be stored.”  See also Paragraph 0023: “The items 102 are able to be collectibles, IOT devices, apparel, shoes, hand bags, garments or other commonly forged or collectable physical items.”  Examiner submits shoes disclosed in Radocchia are sneaker products.);  
	sneaker-product-authentication functionality that includes instructions for capturing details of an authenticated sneaker product by scanning an authentication tag attached to at least one of the one or more sneaker products, for providing authentication information to a user of the community (See at least Paragraph 0017: “As a result, by easily scanning a tag with a device having an authentication application, a user is able to use the system to immediately determine whether the thing coupled to the tag is authentic as well as be provided with a history of ownership and description of the thing to ensure an entity has the right to sell the thing.  Thus, the system provides the advantage of thing and purchase certainty in a field of common forgeries.”  See also Paragraph 0032: “FIG. 3 illustrates an item authentication method using the system 100 according to some embodiments….  The application 107 of a device 104 in proximity of the tag 103 discovers the tag 103 and the unique identifier of the tag 103 at step 304….  After receiving the unique identifier, the application 107 on the device 103 transmits the unique identifier to the open registry 106 over the network 110 at the step 306. Upon receiving the unique identifier, the open registry 106 retrieves the stored public key paired to the unique identifier that matches the received unique identifier and transmits the public key to the device 104 over the network 110 at the step 308.  Additionally, in some embodiments the registry 106 is able to transmit the chain of ownership or other item related data (e.g. the current owner) associated with the unique identifier to the device 104.”  See also Paragraph 0036: “As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102.  In some embodiments, indicating the success to the user on the device 104 comprises presenting the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module.”  Examiner broadly defines authentication information to include history or chain of ownership information.);
	wherein the sneaker-product-authentication functionality, including the authentication tag is rendered inoperable when detached from the sneaker-product (See at least Paragraph 0024: “Additionally, the body 202 and/or fastening mechanism 204 are able to be coupled with the circuit 206 such that decoupling of the tag 103 from the item 102 damages the circuit 206 such that the circuit 206 is unable to be read and/or transmit any stored data, or the circuit 206 transmits warning data indicating that tampering occurred….  As a result, all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.”  See also Claim 8: “The system of claim 7, wherein the body and fastening line are operably coupled with the circuit such that breaking of the body or fastening line causes the circuit to fail to operate.”).	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include technical features to authenticate an item by scanning a wireless tamperproof tag coupled to that item as described in Radocchia in Ku’s invention with the motivation of offering a system “that provides the advantage of thing and purchase certainty in a field of common forgeries” as taught by Radocchia over Ku.  Radocchia Paragraph 0023.
	The above references do not teach the remaining limitations.  However, Lau discloses sneaker-product-delivery functionality that includes instructions for enabling delivery tracking of the purchased at least one of the one or more sneaker products (See at least Column 4, Lines 21-37: “FIG. 1 is a block diagram of an article shipment notification system 100 according to one embodiment of the invention.  The article shipment notification system 100 provides web-based article shipment management capable of not only tracking the shipment of articles but also providing notifications to users of the system.  The article shipment notification system 100 includes a shipper 102 and a recipient 104….  It is assumed that an article is being shipped by the shipper 102 to the recipient 104.  A shipper is a person, entity or associated computing device that is responsible for or associated with shipping an article, and a recipient is a person, entity or associated computing device to which the article is being shipped.”  See also Column 5, Lines 53-62: “The article shipment notification system 100 can allow the shipper 102 and the recipient 104 to interact with the tracking server 114 through a web interface so that such users are able to configure or set-up to receive certain notifications.  The web interface can facilitate a user in arranging to receive notifications by indicating notification criteria.  For example, through use of the web interface, a user can make user selections to indicate the notifications to be received and where and by what channels the notifications are to be provided.”  See also Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as … a notification that an article being shipped to the recipient is nearby, and a notification that an article will be delivered to the recipient shortly (optionally including an estimated delivery time) … or a notification of the position of the article.”  Examiner submits the articles disclosed in Lau may include sneaker products.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to provide shipment notifications regarding an article’s status during transit as taught by Lau in the above combination of references.  As demonstrated by Lau, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of facilitating the purchase transaction as needed in Ku at paragraph 0078.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The above references do not teach the remaining limitation.  However, Kontilai discloses for adding the authenticated sneaker product to a user profile of the user (See at least Paragraph 0092: “In step 172, system 10 receives collectible input data from a user device 12 regarding a collectible to be considered for authentication and a transaction through the online site.  The collectible input data can include any relevant information relating to the collectible for purposes of categorizing the collectible, as well as ownership information, a geographical location of the item and/or owner, chain of title or transfer history and a desired sales price or auction limits, such as a reserve or minimum price.  The collectible input data will be stored by system 10 and can be associated with a user profile.”  Examiner submits the collectible items disclosed in Kontilai may include sneaker products.).
	Kontilai could modify the combination of references to further include technical features to associate authenticated product data (e.g., history of ownership obtained in Radocchia) to a user profile (e.g., user profiles described in Ku).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to add authenticated product data to user profiles as taught by Kontilai in the combination of references.  As demonstrated by Kontilai, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of including information on personal interests in a user profile as needed in Ku at paragraphs 0183 and 0202.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Finally, notwithstanding the above discussion, examiner submits the “sneaker” limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The “sneaker” limitation merely provides an additional description of “experience,” “community,” “products,” “product-display functionality,” “product-purchase functionality,” “product-delivery functionality,” and “product-authentication functionality” claim elements.  The limitation adds little, if anything, to the operative steps performed by the claimed invention.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further provide an additional description of the “experience,” “community,” “products,” “product-display functionality,” “product-purchase functionality,” “product-delivery functionality,” and “product-authentication functionality” claim elements since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 2: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the computer-executable instructions comprise one or more of a website or an application that is accessible by a user device (See at least Ku Paragraph 0035: “FIG. 1 illustrates an example schematic diagram of messaging system 100 (or simply “system 100”).  As illustrated in FIG. 1, the system 100 may include client computing devices 102 a, 102 b, 102 c, and 102 d, and the social networking system 104, which are communicatively coupled through a network 108.”  See also Paragraph 0039: “The client computing devices 102a-102d may include various types of computing devices. For example, the client computing devices 102 a-102 d can include a mobile device such as a mobile telephone, a smartphone, a PDA, a tablet, a laptop or a non-mobile device such as a desktop, a server, or another type of computing device.  Further, the client computing devices 102a-102d may run dedicated social networking applications 112a-112d associated with the social networking system 104 to access social networking content (e.g., electronic messages, webpages, profiles, etc.) associated with the social networking system 104. In turn, the social networking system 104 may present information and content to the users 110 a-110 d via the social networking applications 112a-112d by way of one or more social networking pages (e.g., web pages or pages/views of a mobile application).”).
With respect to claim 3: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 2, wherein the computer-executable instructions are downloaded to the user device for providing the digital experience (See at least Ku Paragraph 0047: “In one or more embodiments, the social networking application 112 can be a native application installed on the client computing device 102a, 102b, 102c, and/or 102d.  For example, social networking application 112 may be a mobile application that installs and runs on a mobile device, such as a smart phone or a tablet.”  Examiner asserts Ku’s invention, which includes method steps / technical features to install the social networking application on the mobile device, necessarily performs the downloading limitation.  See MPEP §2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”)).
With respect to claim 5: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the authentication tag is one of a bar code, a QR code, a holographic image, or a near field communication authentication tag (See at least Radocchia Paragraph 0024: “FIGS. 2A-C illustrate the tags 103 according to some embodiments.  As shown in FIG. 2A, the tag 103 is able to be an external tag that comprises a tamperproof body 202, a tamperproof fastening mechanism 204 (e.g. a ring), with the body 202 housing an authentication circuit 206.”  See also Paragraph 0025: “The circuit 206 is able to communicate wirelessly via near field communication, Bluetooth low energy, radio frequency identification, Bluetooth, WiFi or other types of wireless communication known in the art.”  Radocchia teaches the authentication tags used in the system include near field communication tags.  Furthermore, since the above limitation further describes elements previously recited in claim 1, examiner relies on the same rationale for including Radocchia in the combination of references.).  
With respect to claim 7: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the at least one processor is configured to execute the sneaker product purchase instructions for enabling the user to sell the one or more sneaker products (See at least Ku Paragraph 0066: “For instance, in one embodiment, a seller can submit a social media post to the social networking system 104 that includes information related to a product the seller wishes to advertise for sale.  The social media post can include a purchase control (i.e., a button) that a potential buyer can interact with (i.e., click or tap) in order to purchase the product.”  See also Paragraph 0120: “Furthermore, the social media post 408 can include one or more selectable input controls.  For example, as shown in FIG. 4A, the social media post 408 can include a purchase control 416 (i.e., a “Buy This” button), and a message control 418 (i.e., a “Message Me” button).  In one or more embodiments, upon a detected interaction with the purchase control 416, the messaging manager 106 can initialize one or more functions of the payment manager 212 in order to facilitate the purchase transaction.  For instance, in response to a detected interaction with the purchase control 416, the payment manager 212 can provide one or more payment controls to the social networking application 112 such that a product purchaser can provide credit card details, checking account details, shipping details, etc.  The payment manager 212 can then initiate a payment (e.g., through a payment network) to the seller or a deposit into an escrow account corresponding to the purchase.”).
With respect to claim 8: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 7, wherein the at least one processor is further configured to execute the sneaker product purchase instructions to enable the user to make a price offer for selling the one or more sneaker products (See at least Ku Paragraph 0102: “At this point, as shown in FIG. 3B, the user 110 a can compose an additional electronic message 318 via the messaging graphical user interface provided by the GUI manager 202 on the client computing device 102a….  The additional electronic message can include text (e.g., a request for additional information about the product), a purchase offer (e.g., via a purchase control included as part of the messaging graphical user interface), etc.  The user 110 a can then submit, via the client computing device 102a, the pre-populated electronic message and the additional electronic message 320 to the messaging manager 106 for delivery product seller.”  See also Paragraph 0140: “Following the initial receipt at the computing device 400 b of the pre-populated electronic message 424 and the electronic message associated with the pre-populated electronic message 424, the product seller can respond to the potential product buyer with one or more electronic messages.  For example, as shown in FIG. 4E, in response to the initial pre-populated electronic message 424 and the electronic message associated with the pre-populated electronic message 424 (i.e., “How much would you take?”), the product seller responds with an electronic message (i.e., “I'm offering this bike for $150.”).  The embodiment illustrated in FIG. 4E also includes a further response electronic message 448 from the potential product buyer (i.e., “I'll take it!”).”).
With respect to claim 9: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to identify and display a plurality of virtual events associated with the at least one of the one or more sneaker products (See at least Ku Paragraph 0028: “In one or more embodiments, a user may send one or more social media posts via the social networking system.  As used herein, a “social media post” refers to an electronic communication sent from one user to one or more co-users associated with the user via the social networking system….  Additionally or alternatively, a social media post can be an electronic communication from a user that the social networking system posts to a newsfeed associated with a particular group or community of social networking system users.”  See also Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in one or more embodiments, a social networking system can also enable commercial transactions.  For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Ku teaches the social network system can host groups dedicated to the purchase or sale of a particular product.  Examiner further defines “virtual events” to include a social community / forum / group under the broadest reasonable interpretation of claim.  This interpretation is consistent with paragraph 0063 of the applicant’s specification.).
With respect to claim 10: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 9, wherein the plurality of virtual events include a social community, a virtual auction, a virtual sale, a virtual forum, a virtual discussion, or an e-commerce event (See at least Ku Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in one or more embodiments, a social networking system can also enable commercial transactions.  For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Ku teaches the social network system can host groups dedicated to the purchase or sale of a particular product.  Examiner further defines “virtual events” to include a social community / forum / group under the broadest reasonable interpretation of claim.  This interpretation is consistent with paragraph 0063 of the applicant’s specification.).
With respect to claim 11: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the sneaker product purchase information is integrated with payment details of the user (See at least Ku Paragraph 0079: “Additionally, in some embodiments, the payment manager 212 can also provide invoices to a seller.  For example, in one embodiment, the seller may send a product invoice to a buyer in response to the buyer expressing a desire to purchase the product.  Accordingly, the payment manager 212 can generate an invoice for the product that includes, but is not limited to, the cost of the product, the payment terms for the purchase, and other information associated with the seller (e.g., the name the buyer can make a check out to, the seller's business address, etc.).”  See also Paragraph 0142: “Additionally or alternatively, in response to detecting a purchase event between a particular potential buyer and the product seller, the messaging manager 106 can generate an invoice for the sale of the product….  The invoice 450 may be an electronic file, or a link to a separate graphical user interface.  In one embodiment, the invoice 450 can contain information taken from the structured data associated with the social media post 408 (e.g., the product description and product picture, etc.) as well as other transaction information that can be configured by the product seller, such as, but not limited to, product sellers business name and address, the seller's preferred method of payment, etc.”).
With respect to claim 12: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the sneaker product delivery instructions associated with sneaker product delivery data integrated with location capturing data that captures current location of the user and provides a delivery schedule based on the current location (See at least Lau Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as a notification that an article has been shipped identifying the recipient as the person or entity receiving the article, a notification that an article being shipped to the recipient is nearby, and a notification that an article will be delivered to the recipient shortly (optionally including an estimated delivery time), a notification of shipping conditions violations, or a notification of the position of the article.”  Furthermore, since the limitation further describes elements previously recited in claim 1, examiner relies on the same rationale for including Lau in the combination of references.).
With respect to claim 13: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the sneaker community comprises a commercial product community (See at least Ku Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in one or more embodiments, a social networking system can also enable commercial transactions.  For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Furthermore, examiner asserts a group “dedicated to the purchase and sale of classic car parts” is a commercial product community.).
Furthermore, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The limitation merely provides an additional description of “the community” claim element.  It adds little, if anything, to the operative steps performed by the claimed invention in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “the community” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 14: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 13, wherein the commercial product is a sneaker (See at least Ku Paragraph 0030: “For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.”   Examiner submits “various types of goods” include sneakers.).
	Furthermore, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The limitation merely provides an additional description of “the commercial product” claim element.  The limitation adds little, if anything, to the operative steps performed by the claimed invention.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “the commercial product” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 15: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 14, wherein the sneaker community is a sneaker resale community (See at least Ku Paragraph 0030: “For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.”   Examiner submits “various types of goods” include sneakers.).
	Furthermore, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The limitation merely provides an additional description of “the community” claim element.  The limitation adds little, if anything, to the operative steps performed by the claimed invention.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “the community” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 16: Ku discloses a computer-implemented method for providing a digital sneaker experience of aspects of a sneaker community via a physical system (See at least Paragraph 0003: “One or more embodiments relate generally to commerce within a social networking system.  More specifically, one or more embodiments relate to managing commerce-related electronic messages between users of a social networking system.”  See also Paragraph 0030: “For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.”  See also Paragraph 0040: “In addition, and as shown in FIG. 1, the system 100 can include the social networking system 104.  One or more computing devices executing instructions to perform the processes and provide the features disclosed herein may implement the social networking system 104.  For example, one or more server devices may implement and/or provide features associated with the social networking system 104.”  See also Paragraph 0165: “In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).”  Examiner submits “various types of goods” include sneaker products.), comprising:
	selecting one or more sneaker products (See at least Paragraph 0088: “Similar to user nodes, each product node of the social graph may correspond to a web page or profile page where users can access the corresponding product information.  For example, the social networking system 104 can access a product node corresponding to a product, and construct a profile page (e.g., viewable by a browser or mobile application) including product information from the product node.”  Examiner reiterates goods and products disclosed in Ku include sneaker products.);
	displaying information about one or more sneaker products to a user of the sneaker community (See at least Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users).  Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  See also Paragraph 0117: “In FIG. 4A, the embodiment illustrated includes the social media post 408 that is composed by a product seller (i.e., “John Smith” is the product seller) advertising a product for sale within the potential product buyer's newsfeed 406.  After the product seller composes and submits the social media post 408 to the social networking system 104, the GUI manager 202 (e.g., as instructed by the social networking system 104) can display the social media post 408 within the potential product buyer's newsfeed 406.”  See also Paragraph 0119: “The social media post 408 can also include information related to a product being sold by the seller.  For example, as shown in FIG. 4A, the social media post 408 may include a product description 412 as well as a product media 414 (e.g., a product image).  In one or more embodiments, the product description 412 and the product media 414 can be composed and/or provided by the product seller to the social networking system 104.  In some embodiments, the product media 414 is a digital photograph of the product.  In additional or alternative embodiments, the product media 414 can be a digital video, a hyperlink to a webpage dedicated to the product, a sound file, or any other type of media.  In an embodiment, the product media 414 can be selectable, such that in response to a detected interaction with the product media 414, the GUI manager 202 can provide an enlarged view of the product media 414, a separate graphical user interface dedicated to the product media 414, etc.”  Examiner reiterates goods and products disclosed in Ku include sneaker products.);
	initiating a sneaker product purchase to enable the user to purchase at least one of the one or more sneaker products (See at least Paragraph 0120: “Furthermore, the social media post 408 can include one or more selectable input controls.  For example, as shown in FIG. 4A, the social media post 408 can include a purchase control 416 (i.e., a “Buy This” button), and a message control 418 (i.e., a “Message Me” button).  In one or more embodiments, upon a detected interaction with the purchase control 416, the messaging manager 106 can initialize one or more functions of the payment manager 212 in order to facilitate the purchase transaction.  For instance, in response to a detected interaction with the purchase control 416, the payment manager 212 can provide one or more payment controls to the social networking application 112 such that a product purchaser can provide credit card details, checking account details, shipping details, etc.  The payment manager 212 can then initiate a payment (e.g., through a payment network) to the seller or a deposit into an escrow account corresponding to the purchase.”  Examiner reiterates goods and products disclosed in Ku include sneaker products.).
	Ku does not teach the remaining limitations.  However, Radocchia discloses selecting at least one authentication tag to be attached to the one or more sneaker products (See at least Paragraph 0005: “In some embodiments, each of the tags further comprise a fastening line having two ends that are both permanently coupled to the protective body.  In some embodiments, the body and fastening line are operably coupled with the circuit such that breaking of the body or fastening line causes the circuit to fail to operate.  In some embodiments, the line is threaded through an aperture of an item such that the tag is physically coupled to the item by the line.”  See also Paragraph 0017: “The system includes wireless tamperproof tags coupled to things and an open registry database where a chain of ownership of the things is able to be stored.”  See also Paragraph 0023: “The items 102 are able to be collectibles, IOT devices, apparel, shoes, hand bags, garments or other commonly forged or collectable physical items.”  Examiner submits shoes disclosed in Radocchia are sneaker products.
Examiner further asserts Radocchia’s invention necessarily performs the “selecting at least one authentication tag…” limitation since it discloses coupling an authentication tag to an item.  See MPEP §2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”));  
	providing sneaker product authentication by capturing information via scanning an authentication tag attached to the at least one of the one or more sneaker products (See at least Paragraph 0017: “As a result, by easily scanning a tag with a device having an authentication application, a user is able to use the system to immediately determine whether the thing coupled to the tag is authentic as well as be provided with a history of ownership and description of the thing to ensure an entity has the right to sell the thing.  Thus, the system provides the advantage of thing and purchase certainty in a field of common forgeries.”  See also Paragraph 0032: “FIG. 3 illustrates an item authentication method using the system 100 according to some embodiments….  The application 107 of a device 104 in proximity of the tag 103 discovers the tag 103 and the unique identifier of the tag 103 at step 304….  After receiving the unique identifier, the application 107 on the device 103 transmits the unique identifier to the open registry 106 over the network 110 at the step 306. Upon receiving the unique identifier, the open registry 106 retrieves the stored public key paired to the unique identifier that matches the received unique identifier and transmits the public key to the device 104 over the network 110 at the step 308.  Additionally, in some embodiments the registry 106 is able to transmit the chain of ownership or other item related data (e.g. the current owner) associated with the unique identifier to the device 104.”  See also Paragraph 0036: “As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102.  In some embodiments, indicating the success to the user on the device 104 comprises presenting the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module.”  Examiner reiterates shoes disclosed in Radocchia are sneaker products.  Furthermore, examiner broadly defines authentication information to include history or chain of ownership information.); and
	wherein the sneaker product authentication and authentication tag are rendered inoperable when detached from the sneaker product (See at least Paragraph 0024: “Additionally, the body 202 and/or fastening mechanism 204 are able to be coupled with the circuit 206 such that decoupling of the tag 103 from the item 102 damages the circuit 206 such that the circuit 206 is unable to be read and/or transmit any stored data, or the circuit 206 transmits warning data indicating that tampering occurred….  As a result, all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.”  See also Claim 8: “The system of claim 7, wherein the body and fastening line are operably coupled with the circuit such that breaking of the body or fastening line causes the circuit to fail to operate.”  Examiner reiterates shoes disclosed in Radocchia are sneaker products.).	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include technical features to authenticate an item by scanning a wireless tamperproof tag coupled to that item as described in Radocchia in Ku’s invention with the motivation of offering a system “that provides the advantage of thing and purchase certainty in a field of common forgeries” as taught by Radocchia over Ku.  Radocchia Paragraph 0023.
	The above references do not teach the remaining limitations.  However, Lau discloses tracking sneaker product delivery of the purchased at least one of the one or more sneaker products (See at least Column 4, Lines 21-37: “FIG. 1 is a block diagram of an article shipment notification system 100 according to one embodiment of the invention.  The article shipment notification system 100 provides web-based article shipment management capable of not only tracking the shipment of articles but also providing notifications to users of the system.  The article shipment notification system 100 includes a shipper 102 and a recipient 104….  It is assumed that an article is being shipped by the shipper 102 to the recipient 104.  A shipper is a person, entity or associated computing device that is responsible for or associated with shipping an article, and a recipient is a person, entity or associated computing device to which the article is being shipped.”  See also Column 5, Lines 53-62: “The article shipment notification system 100 can allow the shipper 102 and the recipient 104 to interact with the tracking server 114 through a web interface so that such users are able to configure or set-up to receive certain notifications.  The web interface can facilitate a user in arranging to receive notifications by indicating notification criteria.  For example, through use of the web interface, a user can make user selections to indicate the notifications to be received and where and by what channels the notifications are to be provided.”  See also Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as … a notification that an article being shipped to the recipient is nearby, and a notification that an article will be delivered to the recipient shortly (optionally including an estimated delivery time) … or a notification of the position of the article.”  Examiner submits the articles disclosed in Lau may include sneaker products.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to provide shipment notifications regarding an article’s status during transit as taught by Lau in the above combination of references.  As demonstrated by Lau, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of facilitating the purchase transaction as needed in Ku at paragraph 0078.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The above references do not teach the remaining limitation.  However, Kontilai discloses adding the authenticated sneaker product to a user profile of the user (See at least Paragraph 0092: “In step 172, system 10 receives collectible input data from a user device 12 regarding a collectible to be considered for authentication and a transaction through the online site.  The collectible input data can include any relevant information relating to the collectible for purposes of categorizing the collectible, as well as ownership information, a geographical location of the item and/or owner, chain of title or transfer history and a desired sales price or auction limits, such as a reserve or minimum price.  The collectible input data will be stored by system 10 and can be associated with a user profile.”  Examiner submits the collectible items disclosed in Kontilai may include sneaker products.).
	Kontilai further could modify the combination of references to include technical features to associate authenticated product data (e.g., history of ownership obtained in Radocchia) to a user profile (e.g., user profiles described in Ku).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to add authenticated product data to user profiles as taught by Kontilai in the combination of references.  As demonstrated by Kontilai, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of including information on personal interests in a user profile as needed in Ku at paragraphs 0183 and 0202.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Finally, notwithstanding the above discussion, examiner submits the “sneaker” limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The “sneaker” limitation merely provides an additional description of “experience,” “community,” and “products” claim elements.  The limitation adds little, if anything, to the operative steps performed by the claimed invention.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an additional description of the “experience,” “community,” and “products” claim elements since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 17: Claim 17 recites limitations that are substantially similar to claim 2.  Thus, the arguments applied to claim 2 also apply to claim 17.
With respect to claim 18: Claim 18 recites limitations that are substantially similar to claim 3.  Thus, the arguments applied to claim 3 also apply to claim 18.
With respect to claim 20: Claim 20 recites limitations that are substantially similar to claim 5.  Thus, the arguments applied to claim 5 also apply to claim 20.
With respect to claim 22: Claim 22 recites limitations that are substantially similar to claim 7.  Thus, the arguments applied to claim 7 also apply to claim 22.
With respect to claim 23: Claim 23 recites limitations that are substantially similar to claim 8.  Thus, the arguments applied to claim 8 also apply to claim 23.
With respect to claim 24: Claim 24 recites limitations that are substantially similar to claim 9.  Thus, the arguments applied to claim 9 also apply to claim 24.
With respect to claim 25: Claim 25 recites the same limitation as claim 10.  Thus, the arguments applied to claim 10 also apply to claim 25.
With respect to claim 26: Claim 26 recites the same limitation as claim 13.  Thus, the arguments applied to claim 13 also apply to claim 26.
With respect to claim 28: Claim 28 recites the same limitation as claim 15.  Thus, the arguments applied to claim 15 also apply to claim 28.

Response to Arguments
Applicant's arguments filed 4/5/2022, have been fully considered but they are not persuasive. 
Regarding the §103 rejections:
I.   Amended Claims 1 and 16 Distinguish Over the Examiner's Four Applied References
 	Applicant’s remarks are unclear because they do not explain how/why the combination of reference is unreasonable and/or why POHITA would not be motivated or able to combine the references.  It appears that Applicant may be arguing that the references are not related specifically to “sneaker” products, however, as previously explained, specifying “sneakers” is merely non-functional descriptive material and would not render the prior art inapplicable simply because it would be drawn to a different product or community (see arguments below for more explanation).
A. Ku is not concerned with sneaker sales and resales, and Radocchia 
is non-analogous art relative to Ku.
	Applicant’s remarks/assertions in this section provide no arguments, rationales, etc. to which Examiner can respond.  In the event that the remarks are based solely on the non-functional descriptive material, see remarks below.
B. Lau does not show anything about sneaker sale systems and methods 
as recited by amended independent claims 1 and 16.
It is unclear what argument, if any, is being presented in this section.  In the event that the remarks are based solely on the non-functional descriptive material, see remarks below.
II.  Amended Independent Claims 1 and 16 Distinguish Over the Four-Way Combination of References Applied by the Examiner.
This section appears to be drawn to the specification of “sneaker” community (see “non-functional descriptive material” remarks, below).
A. None of the applied references has anything to do with a sneaker community.
Applicant’s remarks appear to be directed to the claims being specifically directed to the intended use of “sneakers” for the products and product relate communities.  Examiner agrees with the previous examiner’s classification of sneakers as non-functional descriptive material, which was clearly explained through the prior art rejections and previous examiner response (repeated below for reference).  The mere fact that a prior art does not specifically recite “sneakers” as a product or product-related community would not render it to be different.  If the method/system of Applicant’s claimed invention could be used on other products and communities in the same manner and the processes would perform in the same manner, then the prior art reads on the claims.  Citing a different intended use does not make the claimed invention patentable over the prior art.  Additionally, Applicant alleges that none of the references have anything to do with sneakers, sneaker sales, sneaker communities, etc. (Applicant also specifically states that Ku does not relate to sneakers).  However, Applicant is ignoring material specifically cited in the references.  For example, at least Ku and Raddocchia provide examples regarding the use of the method/system with “shoes” (reading on sneakers) (see Ku, [0202] and Raddocchia, [0023]).  These sections of the references clearly show that neither Ku nor Raddocchia precludes the ability to use shoes/sneakers as the product.  Additionally, Lau clearly states that the reference can be used with “clothing” (which reads on shoes/sneakers).  Additionally, Kontilai is directed to “collectibles” which could represent any collectible product.  POHOSITA would understand that sneakers/shoes can be a collectible product.
It appears that Applicant’s remarks rely solely on the specification of “sneakers” as the type of product an community.  Aside from this single distinction, Applicant fails to clearly demonstrate that the prior art references do not read on the claimed invention, why the reference cannot and/or would not be combined, and/or why there would be no motivation to combine the references.
Finally, examiner submits the applicant’s remarks traverse the prior art rejections by attacking the references individually.  It is important to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additional comments.
Examiner has reviewed the previous Examiner’s prior art selections, rejections, and responses to arguments in detail and agrees with the standing rejections (including the identification of non-functional descriptive material).
The previous Examiner’s response to arguments from the previous office action are repeated here:
Applicant alleges “none of the applied references has anything to do with a sneaker community.”  Remarks 10.  Specifically, applicant suggests that merely amending the claims to now recite “sneaker” renders the claim allowable over the prior art.  This argument is not persuasive.  Examiner maintains the combination of references disclose the applicant’s invention.  For example, Ku discloses a social networking system “can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.”  Paragraph 0030.  Radocchia also describes an identity system comprising a registry database and tamperproof tags for tracking chain of ownership for a variety of items including shoes.  Paragraph 0023.  Examiner again reiterates the “various types of goods,” products, articles, and collectibles (disclosed in the references) include shoes and sneaker products. 
Furthermore, as explained in the updated Office action, examiner maintains the “sneaker” limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  MPEP §2111.05.  The “sneaker” limitation merely provides an additional description of “experience,” “community,” “products,” “product-display functionality,” “product-purchase functionality,” “product-delivery functionality,” and “product-authentication functionality” claim elements.  The limitation adds little, if anything, to the operative steps performed by the claimed invention.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further provide an additional description of the “experience,” “community,” “products,” “product-display functionality,” “product-purchase functionality,” “product-delivery functionality,” and “product-authentication functionality” claim elements since such descriptions are not functionally related to the operative steps performed by the claimed invention.
Finally, examiner submits the applicant’s remarks traverse the prior art rejections by attacking the references individually.  It is important to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Werner (Pub. No. 2014/0224867) discloses a system for “enhancing users’ overall experiences with physical items by supplementing their physical experiences with digital experiences and, in particular enabling users to scan smart tags associated with physical items to obtain related digital content.”  Paragraph 0001.  See also Paragraphs 0049, 0102, and 0137.
	(B)	Valeriano (Pub. No. 2014/0304292) discloses “a method of querying a social network associated with a user may include receiving, by a computing device, a query that includes an indication of a product, and an identifier associated with the user.”  Paragraph 0004.  See also Paragraphs 0031-0035 and 0041.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 10, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629